Motion Granted; Order filed February 14, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00880-CV
                                ____________

NOBLE DRILLING (US) LLC AND NOBLE OFFSHORE CORP., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 269th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-68183


                                     ORDER

      The reporter’s record in this case was originally due November 12, 2018. See
Tex. R. App. P. 35.1. We have granted extensions of time for a total of 90 days to
file the reporter’s record until February 11, 2019. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No record was filed. On February 12, 2019, the court reporter filed a
further request for extension of time to file the record. Kathleen Keese, the court
reporter, noted in her request the diligence with which she is trying to complete the
record.

      We grant the request for extension and issue the following order.

      We order Kathleen Keese to file the reporter’s record with the clerk of this
court on or before March 12, 2019. If Kathleen Keese does not timely file the record
as ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM